DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Nucleotide and/or Amino Acid Sequence Disclosures

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification

The disclosure is objected to because of the following informalities: the brief description of the drawings section does not refer to a Fig. 2A-C or Fig. 3A-B.  Appropriate correction is required.  For example, on page 12, line 14, amending “Figure 2” to instead recite “Figures 2A-C”, and on page 12, line 27, amending “Figure 3” to instead recite “Figures 3A-B” would obviate this objection.

Claim Objections

Claim 7 is objected to because of the following informalities: in the second line of the claim, the phrase “a-emitting radioisotopes” should instead be “-emitting radioisotopes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA ), second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites “An anti-mesothelin single domain antibody which is labelled with a radionuclide wherein said single domain antibody i) binds to mesothelin with a dissociation constant (KD) of at least 5x10-8 and ii) cross-competes with the single domain antibody having the amino acid sequence SEQ ID NO: 1 for binding to mesothelin”.  The use of the phrase “the single domain antibody” is confusing because it appears to be referring back to the anti-mesothelin single domain antibody which is labelled with a radionuclide, and if so, it is unclear how an antibody cross-competes with itself.  Clarification and/or amendment is required.  
Claim 1 recites the limitation “a dissociation constant (KD) of at least 5x10-8”.  This limitation is confusing because the units for KD are missing.  Clarification and/or amendment is required.  
Claim 2 recites the limitation “a dissociation constant (KD) of about 45 nM or less”.  There is insufficient antecedent basis for this limitation in the claim because the KD of claim 1, the claim upon which claim 2 depends, is missing units for KD.  Clarification and/or amendment is required.  
Claim 2 recites the limitation  “a dissociation constant (KD) of about 45 nM or less”.  However, claim 1, the claim upon which claim 2 depends, recites the limitation  “a dissociation constant (KD) of at least 5x10-8”.  These limitations are confusing because it is unclear if the claimed ranges are overlapping.  Clarification and/or amendment is required.  
Claim 7 recites the limitation “wherein the radionuclide is selected from the group consisting of -emitting and -emitting radioisotopes and -emitting radioisotopes, including but not limited to a radioisotope chosen from the group consisting of Actinium-225, Astatine-211, Bismuth-212, Bismuth-213, Caesium- 137, Chromium-51, Cobalt-60, Cupper-64 Dysprosium- 165, Erbium- 169, Fermium-255, Fluor-18, Gallium-67, Gallium-68, Gold-198, Holmium-166, Indium-I11, Iodine-123, Iodine-124, Iodine-125, Iodine-131, Iridium-192, Iron-59, Lead-212, 
Claim 10 recites the limitation “wherein the radionuclide for SPECT is Technetium-99m or Iodine-123”.  However, claim 10 does not necessarily limit the signal detected in claim 9 to SPECT.  Thus, it is unclear if claim 10 is exemplary or limiting.  Clarification and/or amendment is required.  
Claim 11 recites the limitation “wherein the radionuclide for PET is Fluor-18 or Gallium-68”.  However, claim 11 does not necessarily limit the signal detected in claim 9 to PET.  Thus, it is unclear if claim 11 is exemplary or limiting.  Clarification and/or amendment is required.  
Claim 12 recites the limitation “the subject” in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim as “a subject” is not previously defined in the claims.  Only “a patient” is previously defined in the claims.  Clarification and/or amendment is required.  
Claim 15 recites the limitation “the single domain antibody of claim 1”.  This limitation is confusing because it is unclear which single domain antibody species is being referenced, e.g., the anti-mesothelin single domain antibody or the single domain antibody having the amino acid sequence SEQ ID NO:1 for binding to mesothelin.  Clarification and/or amendment is required.  
The dependent claims fall therewith.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 - 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baty et al. (US 2018/0002439; “Baty”).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Baty teaches humanized anti-mesothelin nanobodies based on the single variable domain of camelid HcAbs (applicant’s ‘single domain antibodies’) and labeled with a radioactive agent, e.g., 99mTc or 18F (¶ 0007-0032 and 0062).  The nanobodies have a KD of at least 5x10-8 M or less and cross-compete with the nanobody having the amino acid sequence SEQ ID NO:1 

Conclusion

No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/Jennifer Lamberski/Primary Examiner, Art Unit 1618